

116 HR 2288 IH: Erie Canalway National Heritage Corridor Reauthorization Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2288IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Tonko (for himself, Mr. Higgins of New York, Mr. Collins of New York, Mr. Morelle, and Mr. Nadler) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo increase the total authorization of appropriations for the Erie Canalway National Heritage
			 Corridor.
	
		1.Erie Canalway National Heritage Corridor Reauthorization Act
 (a)Short titleThis Act may be cited as the Erie Canalway National Heritage Corridor Reauthorization Act. (b)ReauthorizationSection 810(a)(1) of the Erie Canalway National Heritage Corridor Act (title VIII of division B of appendix D of Public Law 106–554; 54 U.S.C. 320101 note) is amended by striking $12,000,000 and inserting $14,000,000.
			